DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

Claim 13, “the automated reasoning module further performs: in response to determining that the weight values associated with the current iteration of training fails to satisfy the safety constraint, generating counterexamples of a safe state associated with the artificial neural network and with respect to the safety constraint.”
As per claim 14, 
line 2 “a communications circuit receiving vehicle-related data”
line 3 – 15, “a pre-filtering circuit operatively connected to the communications circuit, the pre-filtering circuit:  SMRH:4852-9243-0246.1-- 53 --P A T E N T Docket No. 31EV-296423 (2019-209_P-A-3800)determining whether the received vehicle-related data contains first anomalous data relative to a first vehicle operating threshold; in response to a determination that the received vehicle-related data contains first anomalous data, triggering collection of additional vehicle-related data comprising second anomalous data relative to a second vehicle operating threshold; transmitting the first and second anomalous data to an artificial intelligence system analyzing the first and second anomalous data to characterize one or more vehicle-related events represented by the first and second anomalous data, the first and second anomalous data amount to a number of data points that is less than a number of data points that can be extracted from the received vehicle-related data and the additional vehicle-related data.”
Claim 16, “wherein the communications circuit receives vehicle-to- everything communications from at least one of a roadside unit and a neighboring vehicle from which at least a portion of the vehicle-related data and the additional vehicle-related data originates.”


The “communication circuit” and the “pre-filtering circuit” are described as being implemented by a processor. (Specification, [Par. 0060 – 0061], “Pre-filtering circuit 210 in this example includes a communication circuit 201, a decision circuit 203 (including a processor 206 and memory 208 in this example) and a power supply 212. Components of pre-filtering circuit 210 are illustrated as communicating with each other via a data bus, although other communication in interfaces can be included. Processor 206 can include a GPU, CPU, microprocessor, or any other suitable processing system. The memory 208 may include one or more various forms of memory or data storage (e.g., flash, RAM, etc.) that may be used to store the calibration parameters, images (analysis or historic), point parameters, instructions and variables for processor 206 as well as any other suitable information. Memory 208 can be made up of one or more modules of one or more different types of memory and may be configured to store data and other information as well as operational instructions that may be used by the processor 206 to control pre-filtering circuit 210.”)


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “wherein the automated reasoning module further performs: in response to determining that the weight values associated with the current iteration of training fails to satisfy the safety constraint, generating counterexamples of a safe state associated with the artificial neural network and with respect to the safety constraint.” The “automated reasoning module”, as recited, invokes 112f interpretation but doesn’t have sufficient written description or drawing of its corresponding structure. Furthermore, there is insufficient written description support for this claim limitation within the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an automated reasoning module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 13 recites "The system of claim 13, wherein the automated reasoning module further performs: in response to determining that the weight values associated with the current iteration of training fails to satisfy the safety constraint, generating counterexamples of a safe state associated with the artificial neural network and with respect to the safety constraint."

 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 - 8, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 – 6 recites “extracting the number of data points commensurate with the necessary number of data points from the collected vehicle-related data.” There is sufficient antecedent basis for the limitation “extracting the number of data points” because the method describes to extract a number of data point based on the necessary number of data points that are determined in claim 1, line 3 – 4 for performing at least one of an extrapolation function and an interpolation function. 
Claim 3 recites “wherein the determination of the number of data points is based on the number of data points specified in a scenario pattern determined by one of a network edge 
Claims 2 - 8 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2 - 8 are rejected for the same reason as claim 1 above.
Claim 13 recites “The system of claim 13, wherein the automated reasoning module further performs: in response to determining that the weight values associated with the current iteration of training fails to satisfy the safety constraint, generating counterexamples of a safe state associated with the artificial neural network and with respect to the safety constraint.” There are insufficient antecedent basis for the limitation “the automated reasoning module”, “the weight value”, “the current iteration of training”, the “safety constraint”, “the artificial neural network.” Furthermore, it is unclear whether claim 13 is claimed as an independent claim or dependent claim. Under broadest reasonable interpretation, claim 13 is claimed as being dependent of its own, therefore, Examiner will treat claim 13 as an independent claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 - 8 are rejected under 35 U.S.C. 101 because the claim invention is directed to a
judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.


101 Analysis – Step 1 
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites: 

A method comprising: 
collecting vehicle-related data; 
determining a number of data points necessary for performing at least one of an extrapolation function and an interpolation function; 
extracting the number of data points commensurate with the necessary number of data points from the collected vehicle-related data; and 
transmitting the data points to an entity performing the at least one of the extrapolation function and the interpolation function.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in 

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method comprising: 
collecting vehicle-related data; 
determining a number of data points necessary for performing at least one of an extrapolation function and an interpolation function; 
extracting the number of data points commensurate with the necessary number of data points from the collected vehicle-related data; and 
transmitting the data points to an entity performing the at least one of the extrapolation function and the interpolation function.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “collecting vehicle-related data” the examiner submits that this limitation refers to a mere data gathering which is a form of insignificant extra-solution activity. Furthermore, the limitation “transmitting the data points to an entity performing the at least one of the extrapolation function and the interpolation function” is recited as a high level of generality (i.e. as a general means of transmitting data over a network). 

Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Furthermore, there are no additional limitations provide an inventive concept. Hence, the claim is not patent eligible. 

Dependent claims 2 – 8 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-known additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2 – 8 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 

Therefore, claims 1 – 8 are ineligible under 35 USC §101.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 14 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sathyanarayana et al. (Publication No. US 20190266029 A1; hereafter Sathyanarayana).
Regarding to claim 14, Sathyanarayana teaches A vehicle, comprising: 
	a communications circuit receiving vehicle-related data; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”)
	a pre-filtering circuit operatively connected to the communications circuit, the pre-filtering circuit ([Par. 0022 – 0024], “onboard vehicle system”):  SMRH:4852-9243-0246.1-- 53 --P A T E N T Docket No. 31EV-296423 (2019-209_P-A-3800) 
		determining whether the received vehicle-related data contains first anomalous data relative to a first vehicle operating threshold; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).” This is interpreted as the event is detected based on a first set of sensor data that exceeds operating threshold.)
		in response to a determination that the received vehicle-related data contains first anomalous data, triggering collection of additional vehicle-related data comprising second anomalous data relative to a second vehicle operating threshold; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”This is interpreted as once the event is detect based on first set of sensor data, it triggers to further collect subsequent, simultaneous additional vehicle sensor data associating with the event.)
		transmitting the first and second anomalous data to an artificial intelligence system analyzing the first and second anomalous data to characterize one or more vehicle-related events represented by the first and second anomalous data, the first and second anomalous data amount to a number of data points that is less than a number of data points that can be extracted from the received vehicle-related data and the additional vehicle-related data.
([Par. 0055], “the method can include transmitting data in response to an event-based trigger; for example, the method can include transmitting crash data (e.g., vehicle sensor data collected during a collision, wherein the collision is determined at the edge computing subsystem) to the remote computing subsystem (e.g., for subsequent analysis) in response to determining that the collision has occurred using the edge computing subsystem (e.g., wherein such a determination acts at the event-based trigger).”; [Par. 0067], “in relation to Block S220, transmitted data can be vehicle sensor data (e.g., raw vehicle sensor data), vehicle event data (e.g., processed outputs of the edge computing subsystem), and/or any combination of vehicle sensor data, vehicle event data, and any other suitable data.”; [Par. 0084], “In some variations, the remote computing subsystem receives additional vehicle sensor data (in addition to the image data) at block S220; and at block S230, the remote detector determines the remote label based the sampled additional vehicle sensor data as well as the sensor data.” [Par. 0025 – 0026], “Each analysis algorithm functions to detect a vehicle event from the sensor data, such as the synchronized interior image data and exterior image data of the vehicle (e.g., 501, shown in FIG. 2). Different analysis algorithms preferably detect different vehicle events, but multiple analysis algorithms can detect the same event, an analysis algorithm can detect multiple events, or have any suitable relationship with the remainder of the analysis algorithms. The algorithms (on-board detector, e.g., 511 shown in FIG. 2) stored at the onboard vehicle system can be: a smaller version of the algorithm (remote detector, e.g., 521 shown in FIG. 2) stored and/or executed by the remote computing system (e.g., 520), the first several layers of the remote computing system's algorithm, precursor algorithms to the remote computing system's algorithms, a different algorithm (e.g., different detector, using a different model) from that of the remote algorithm(e.g., remote detector) for the same event or feature, or be otherwise related to the remote computing system's algorithms. Each local algorithm preferably has a remote algorithm counterpart, but the onboard system can alternatively have more or different algorithms, as compared to the remote computing system.)

([Par. 0058 - 0060], “In some variations, block S220 can optionally include selecting a data subset from the sensor data (e.g., synchronized sensor data) based on a detected event, and transmit the data subset to the remote system. in response to event detection, selecting a data subset from the sensor data based on the detected event. In some embodiments, the selection of the data subset is performed by the vehicle computing subsystem. In some embodiments, the selection of the data subset is performed by an Engine Control Unit (ECU). In some embodiments, the selection of the data subset is performed by a computing subsystem of the vehicle 501. In some variations, image data of interest is selected from the sensor data based on at least one feature of the detected event, interior image data, and/or exterior image data. Detected vehicle event features can include an event label generated by the on-board detector, an event severity, and the like… a video segment of the synchronized interior and exterior image data is selected based on the detected vehicle event features, and the video segment spans a window of time extending from a time of the detected event. The window of time can be adjusted based on detected severity of the event, such that the window of time increases as the detected severity increases. In a second variation, at least one image frame of the synchronized interior and exterior image data is cropped to a region of interest based on the detected vehicle event features. Different image regions can be associated with different types of events, and the image frame can be cropped to include a region of interest associated with an event label generated by the on-board detector for the detected event. The area of the cropped region of interest can be determined by a detected severity of the detected event, such that the cropped region of interest increases as the detected severity increases.” This is interpreted as only data of interest associated with the detected event is extracted from the collected data and is transmitted to the remote computing system for event analysis. Therefore, the transmitted data is less than the total data collected.)  

Regarding to claim 15, Sathyanarayana teaches the vehicle of claim 14.
Sathyanarayana further teaches further comprising a plurality of operational sensors from which at least a portion of the vehicle-related data and the additional vehicle- related data originates. ([Par. 0022], “The sensors can include: cameras (e.g., wide angle, narrow angle, or having any other suitable field of view; visible range, invisible range, IR, multispectral, hyperspectral, or sensitive along any suitable wavelength; monocular, stereoscopic, or having any suitable number of sensors or cameras; etc.), kinematic sensors (e.g., accelerometers, IMUs, gyroscopes, etc.), optical systems (e.g., ambient light sensors), acoustic systems (e.g., microphones, speakers, etc.), range-finding systems (e.g., radar, sonar, TOF systems, LIDAR systems, etc.),location systems (e.g., GPS, cellular trilateration systems, short-range localization systems, dead-reckoning systems, etc.), temperature sensors, pressure sensors, proximity sensors (e.g., range-finding systems, short-range radios, etc.), OBD scanners (e.g., wirelessly connectable to the onboard vehicle system, integrated into the onboard vehicle system, etc.), or any other suitable set of sensors.”; [Par. 0036], “The on-board detector includes a first computational model type and functions to detect an event from the sensor data (e.g., synchronized interior an exterior image data, synchronized interior image data with IMU data, synchronized interior sensor data and IMU data, etc.). The communication system functions to transmit the sensor data to a remote system, and the remote system includes a remote detector configured to detect the event and to generate a remote label from a data subset of the sensor data.”)

Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohanram, Kartik (Publication No. US 20180351818 A1; hereafter Mohanram).
Mohanram teaches wherein the automated reasoning module further performs: in response to determining that the weight values associated with the current iteration of training fails to satisfy the safety constraint, generating counterexamples of a safe state associated with the artificial neural network and with respect to the safety constraint. ([Par. 0022], “systems, methods, and computer-readable media for generating counterexamples pertaining to identified conflict rules derived from two or more models of network intents that have failed a formal equivalence check or are otherwise not congruent (e.g. a software-defined logical intent is not rendered correctly into a switch as a corresponding hardware intent). In some examples, the generation of counterexamples might be truncated by a truncation parameter in order to aid computational efficiency.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al. (Publication No. US 20190266029 A1; hereafter Sathyanarayana) in view of Zong, Pei-Liang (English Translation of Publication No. CN 109774389 A; hereafter Zong).

Regarding to claim 1, Sathyanarayana teaches A method comprising: 
	collecting vehicle-related data; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”)
	determining a number of data points necessary for performing at least one of an analysis algorithm functions; ([Par. 0024 – 0025], “Each analysis algorithm functions to detect a vehicle event from the sensor data, such as the synchronized interior image data and exterior image data of the vehicle (e.g., 501, shown in FIG. 2). Different analysis algorithms preferably detect different vehicle events, but multiple analysis algorithms can detect the same event, an analysis algorithm can detect multiple events, or have any suitable relationship with the remainder of the analysis algorithms… The algorithms (on-board detector, e.g., 511 shown in FIG. 2) stored at the onboard vehicle system can be: a smaller version of the algorithm (remote detector, e.g., 521 shown in FIG. 2) stored and/or executed by the remote computing system (e.g., 520), the first several layers of the remote computing system's algorithm, precursor algorithms to the remote computing system's algorithms, a different algorithm (e.g., different detector, using a different model) from that of the remote algorithm(e.g., remote detector) for the same event or feature, or be otherwise related to the remote computing system's algorithms.”;  [Par. 0058 - 0060], “in response to event detection, selecting a data subset from the sensor data based on the detected event. In some embodiments, the selection of the data subset is performed by the vehicle computing subsystem. In some embodiments, the selection of the data subset is performed by an Engine Control Unit (ECU). In some embodiments, the selection of the data subset is performed by a computing subsystem of the vehicle 501. In some variations, image data of interest is selected from the sensor data based on at least one feature of the detected event, interior image data, and/or exterior image data. Detected vehicle event features can include an event label generated by the on-board detector, an event severity, and the like… a video segment of the synchronized interior and exterior image data is selected based on the detected vehicle event features, and the video segment spans a window of time extending from a time of the detected event. The window of time can be adjusted based on detected severity of the event, such that the window of time increases as the detected severity increases.”; [Par. 0066], “Data requirements can be determined based on context; for example, BlockS220 can include determining which processing modules (e.g., networks, CNNs, etc.) are actively being used at the remote computing subsystem, and only transmitting factors (e.g., extracted from the vehicle sensor data at the edge computing subsystem) needed by the active processing modules to the remote computing subsystem.”) This is interpreted as the system could determines a data subset of interest selected from the collected data depending on an identified analysis algorithm function that may only need a certain group of sensor data to analyze the event.) 

	extracting the number of data points commensurate with the necessary number of data points from the collected vehicle-related data; ([Par. 0058 - 0060], “in response to event detection, selecting a data subset from the sensor data based on the detected event. In some embodiments, the selection of the data subset is performed by the vehicle computing subsystem. In some embodiments, the selection of the data subset is performed by an Engine Control Unit (ECU). In some embodiments, the selection of the data subset is performed by a computing subsystem of the vehicle 501. In some variations, image data of interest is selected from the sensor data based on at least one feature of the detected event, interior image data, and/or exterior image data. Detected vehicle event features can include an event label generated by the on-board detector, an event severity, and the like… a video segment of the synchronized interior and exterior image data is selected based on the detected vehicle event features, and the video segment spans a window of time extending from a time of the detected event. The window of time can be adjusted based on detected severity of the event, such that the window of time increases as the detected severity increases. In a second variation, at least one image frame of the synchronized interior and exterior image data is cropped to a region of interest based on the detected vehicle event features. Different image regions can be associated with different types of events, and the image frame can be cropped to include a region of interest associated with an event label generated by the on-board detector for the detected event. The area of the cropped region of interest can be determined by a detected severity ofthe detected event, such that the cropped region of interest increases as the detected severity increases.”; [Par. 0066], “Data requirements can be determined based on context; for example, BlockS220 can include determining which processing modules (e.g., networks, CNNs, etc.) are actively being used at the remote computing subsystem, and only transmitting factors (e.g., extracted from the vehicle sensor data at the edge computing subsystem) needed by the active processing modules to the remote computing subsystem.”)  This is interpreted as the data subset of interest associated with the detected event is extracted from the collected data that will be used for event analysis.)  and 
transmitting the data points to an entity performing the at least one of the analysis algorithms function. ([Par. 0057], “Block S220 functions to transmit sensor data (e.g., synchronized interior and exterior image data, synchronized interior image data and IMU data, correlated data, etc.) to the remote system (e.g., 520). The sensor data is preferably associated with the detected event, but can alternatively or additionally be any other suitable data. The data can optionally be transmitted with: associated auxiliary sensor data (e.g., contemporaneously sampled, concurrently sampled, sensor data indicative of auxiliary events, etc.), the event label, and/or any other suitable data.”; [Par. 0088], “Block S230 can function to perform data analysis and processing tasks that are suited for higher computational power (e.g., a computing cluster, a cloud computing service, etc.)than is available at the edge computing subsystem. Block S230 can also function to perform processing tasks related to driver coaching (e.g., analyzing good versus bad driver behavior over time, detecting good driver behavior, detecting bad driver behavior). Block S230 can also function to perform post-processing of edge-triggered (e.g., event-triggered) data (e.g., collision analysis after occurrence of a collision). Block S230 can also function to perform processing tasks designated for performance by the remote computing subsystem (e.g., in accordance with one or more variations of Block S205, based on the existence of few or no temporal response constraints, etc.). Block S230 can include performance of any suitable processing tasks as described above (e.g., vehicle event data extraction, event trigger determination, driver scoring, the remote layer of a multi-layer processing scheme, etc.), and/or any other suitable processing tasks.”)

	Sathyanarayana teaches to apply at least one of analysis algorithm function to characterize the event based on sensor data, but does not explicitly disclose to perform at least one of an extrapolation function and an interpolation function to analyze the event. 

	However, Zong teaches to perform at least one of an extrapolation function and an interpolation function to analyze the event. ([Par. 0006], “the time stamp of the wheel speed signal is an event-based sampling, which is essentially different from the traditional time-based sampling: the sampling period is not fixed; this brings a series of problems for further spectrum analysis, such as the inability to use the classical time-based sampling. Therefore, a suitable interpolation algorithm needs to be used to convert the event-based sampling into time-based uniform sampling.”; [Par. 0016], “the ring gear wheel speed frequency signal with the production error eliminated is event based sampling. There is an essential difference in time sampling, that is, the sampling period is not fixed, which brings a series of problems for further spectrum analysis. For example, classical discrete signal analysis methods cannot be used for filtering and discrete Fourier transform. Therefore, an interpolation algorithm is required. Convert the event-based sampling to time-based uniform sampling; after the interpolation operation is completed, the non-uniformly sampled round-speed sampling data is uniformly sampled”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Sathyanarayana to incorporate the teaching of Zong. The modification would have been obvious because by interpolating sensor data, it converts event-based sampling into time-based uniform sampling and “the basic idea of the interpolation algorithm is as follows: on the premise of the kernel function, with each time-based interpolation point as the center, the weighted average of the surrounding points is used as the interpolation result, so as to avoid the influence of the sensitivity of linear interpolation on noise;”(Zong, [Par. 104]). Therefore, it allows a more accurate result of the event analysis.).

Regarding to claim 2, the combination of Sathyanarayana and Zong teaches the method of claim 1.
Sathyanarayana further teaches wherein the at least one of the analysis algorithm function generates an input to a data-reduced artificial intelligence analytics system. ([Par. 0063], “block S220 functions to reduce data redundancy in inputs provided to machine learning models (e.g., the remote detector .sub.521) by using the vehicle computing subsystem to collect data based on detection of a vehicle event. Additionally or alternatively, data selection, processing and/or selective transmission can reduce transmission resources (e.g., bandwidth, packets, amount of transmitted data, etc.) required to send relevant data from the edge(e.g., onboard vehicle system) to the remote computing system.”)
Zong teaches interpolation function could be used as an analysis algorithm function to characterize an event based on sensor data as described in claim 1 above.

Regarding to claim 3, the combination of Sathyanarayana and Zong teaches the method of claim 1.
Sathyanarayana further teaches wherein the determination of the number of data points is based on the number of data points specified in a scenario pattern determined by one of a network edge device, a cloud server, or an artificial intelligence analytics system resident on a vehicle associated with the vehicle-related data. ([Par. 0066], “Block S220 can include determining data requirements of the remote computing subsystem and/or communication connection (e.g., signal strength, bandwidth, etc.) and transmitting data to the remote computing subsystem based on the data requirements. For example, Block S220 can include determining a minimum image resolution required for a particular processing module of the remote computing subsystem, and down sampling collected image data to the minimum image resolution to reduce transmission bandwidth requirements, transmission latency, and image size (e.g., for storage or temporary retention). Data requirements can be determined based on context; for example, BlockS220 can include determining which processing modules (e.g., networks, CNNs, etc.) are actively being used at the remote computing subsystem, and only transmitting factors (e.g., extracted from the vehicle sensor data at the edge computing subsystem) needed by the active processing modules to the remote computing subsystem… In relation to Block S220, transmitted data can be vehicle sensor data (e.g., raw vehicle sensor data), vehicle event data (e.g., processed outputs of the edge computing subsystem), and/or any combination of vehicle sensor data, vehicle event data, and any other suitable data.” This is interpreted as the number of data transmitted to the remote system is set based on an identified processing module (networks, CNN, etc) are actively being used at the remote computing system.)

Regarding to claim 4, the combination of Sathyanarayana and Zong teaches the method of claim 3. 
Sathyanarayana further teaches wherein the vehicle-related data originates from at least one of the vehicle, another vehicle in communication with the vehicle, and a third-party information source. ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).” wherein this is mapped to sensor data acquired from the vehicle.)

Regarding to claim 5, the combination of Sathyanarayana and Zong teaches the method of claim 1. 
Sathyanarayana further teaches wherein the collected vehicle data comprises a first data point associated with a first type of vehicle-related data. ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).” This is interpreted as the event is detected based on a first set of sensor data that exceeds operating threshold.)

Regarding to claim 6, the combination of Sathyanarayana and Zong teaches the method of claim 5.

Sathyanarayana further teaches further comprising collecting a second data point associated with a second type of vehicle-related data related to the first type of vehicle- related data. ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”This is interpreted as once the event is detect based on first set of sensor data, it triggers to further collect subsequent, simultaneous additional vehicle sensor data associating with the event.)

Regarding to claim 7, the combination of Sathyanarayana and Zong teaches the method of claim 5.
Sathyanarayana further teaches wherein the relationship between the first and second types of vehicle-related data is specified by one of a scenario pattern and a previously identified relationship. ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”This is interpreted as the collecting of the additional vehicle sensor data is triggered subsequently to the event detected based on the first set of data that exceeds operating threshold. Therefore, the first set of sensor data and the additional collected sensor data are associated with the detected event.)

Regarding to claim 8, the combination of Sathyanarayana and Zong teaches the method of claim 1.
Sathyanarayana further teaches wherein the number of data points necessary for performing the at least one of the extrapolation function and the interpolation function is less than a total number of data points available in the collected vehicle-related data. ([Par. 0058 - 0060], “in response to event detection, selecting a data subset from the sensor data based on the detected event. In some embodiments, the selection of the data subset is performed by the vehicle computing subsystem. In some embodiments, the selection of the data subset is performed by an Engine Control Unit (ECU). In some embodiments, the selection of the data subset is performed by a computing subsystem of the vehicle 501. In some variations, image data of interest is selected from the sensor data based on at least one feature of the detected event, interior image data, and/or exterior image data. Detected vehicle event features can include an event label generated by the on-board detector, an event severity, and the like… a video segment of the synchronized interior and exterior image data is selected based on the detected vehicle event features, and the video segment spans a window of time extending from a time of the detected event. The window of time can be adjusted based on detected severity of the event, such that the window of time increases as the detected severity increases. In a second variation, at least one image frame of the synchronized interior and exterior image data is cropped to a region of interest based on the detected vehicle event features. Different image regions can be associated with different types of events, and the image frame can be cropped to include a region of interest associated with an event label generated by the on-board detector for the detected event. The area of the cropped region of interest can be determined by a detected severity of the detected event, such that the cropped region of interest increases as the detected severity increases.” This is interpreted as only data of interest associated with the detected event is extracted from the collected data and is transmitted to the remote computing system for event analysis. Therefore, the transmitted data is less than the total data collected.)  

Regarding to claim 9, Sathyanarayana teaches A pre-filtering circuit of a vehicle, comprising: 
	a processor; ([Par. 0125], “one or more portions of a processor or controller.”) and  SMRH:4852-9243-0246.1-- 51 --P A T E N T Docket No. 31EV-296423 (2019-209_P-A-3800) 
	a memory unit operatively connected to the processor, and including instructions that when executed cause the processor to perform ([Par. 0125], “The method of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with a suitable system and one or more portions of a processor or controller. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device can alternatively or additionally execute the instructions.”): 
sensing first anomalous vehicle-related data; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).” This is interpreted as the event is detected based on a first set of sensor data that exceeds operating threshold.)
analyzing currently collected vehicle-related data to determine existence of second anomalous vehicle-related data; ([Par. 0055], “Generating the event-based trigger can include detecting a vehicle event and triggering a portion of the method 100 in response to detecting the vehicle event. In variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data).”This is interpreted as once the event is detect based on first set of sensor data, it triggers to further collect subsequent, simultaneous additional vehicle sensor data associating with the event.)
attempting to correlate the first and second anomalous vehicle-related data, and if correlatable, analyzing a series of events represented by the first and second anomalous vehicle-related data; ([[Par. 0052], “Block S200 can include Block S210, which includes processing vehicle sensor data exclusively at the edge computing subsystem. Block S200 includes block S210, which functions to detect a first event based on sensor data (e.g., synchronized interior and exterior image data, synchronized interior image data and IMU data, correlated sensor data, etc.). In some variations, block S210 is performed with an on-board detector e.g., 511 of FIGURE 5 ) that is executing on-board the vehicle, and that includes a first computational model type. In some variations, block S210 includes detecting the first event by implementing a set of rules in the form of a model, such as an artificial neural network (e.g., a convolutional neural network), Bayesian model, a deterministic model, a stochastic and/or probabilistic model, and any other suitable model (e.g., any suitable machine learning as described above).” [Par. 0079 - 0080], “the vehicle computing subsystem 521 automatically labels the vehicle event data collected in response to detection of the first event with information indicating a vehicle event type of the collected data. In some embodiments, the first event includes at least one of a driving maneuver and a near-collision event, and data collected in response to detection of the first event includes at least one of vehicle event data indicating hard braking, passing of a neighboring vehicle, and/or participating in a near-collision. In some variations, the vehicle computing subsystem 521 automatically labels the vehicle event data collected in response to detection of the first event with the on-board label, which identifies the detected first event (e.g., a driving maneuver, a near-collision event, and the like).” This is interpreted as the onboard detector correlates sensor data to determine the first event. The first event along with additional sensor data are then later sent to the remote computing system for further analysis as the remote computing system generates a more accurate result.)
upon a determination that the series of events warrants further analysis, collecting additional vehicle-related data associated with the first and second anomalous vehicle-related data; ([Par. 0062], “In some variations, block S220 samples additional vehicle sensor data from a sensor in addition to sampling data from the interior and exterior cameras, and transmit the additional sensor data to the remote system (e.g., 520). In some variations, block 220 functions to select a data subset from the additional sensor data based on a detected event, and transmit the data subset to the remote system.” This is interpreted as additional sensor data is collected to be sent to the remote computing system.) and 
transmitting the first and second anomalous vehicle-related data and the additional vehicle-related data to a computing entity performing at least one of analysis algorithm function on the first and second anomalous vehicle-related data and the additional vehicle-related data to characterize the series of events. ([Par. 0055], “the method can include transmitting data in response to an event-based trigger; for example, the method can include transmitting crash data (e.g., vehicle sensor data collected during a collision, wherein the collision is determined at the edge computing subsystem) to the remote computing subsystem (e.g., for subsequent analysis) in response to determining that the collision has occurred using the edge computing subsystem (e.g., wherein such a determination acts at the event-based trigger).”; [Par. 0067], “in relation to Block S220, transmitted data can be vehicle sensor data (e.g., raw vehicle sensor data), vehicle event data (e.g., processed outputs of the edge computing subsystem), and/or any combination of vehicle sensor data, vehicle event data, and any other suitable data.”; [Par. 0084], “In some variations, the remote computing subsystem receives additional vehicle sensor data (in addition to the image data) at block S220; and at block S230, the remote detector determines the remote label based the sampled additional vehicle sensor data as well as the sensor data.” [Par. 0025 – 0026], “Each analysis algorithm functions to detect a vehicle event from the sensor data, such as the synchronized interior image data and exterior image data of the vehicle (e.g., 501, shown in FIG. 2). Different analysis algorithms preferably detect different vehicle events, but multiple analysis algorithms can detect the same event, an analysis algorithm can detect multiple events, or have any suitable relationship with the remainder of the analysis algorithms. The algorithms (on-board detector, e.g., 511 shown in FIG. 2) stored at the onboard vehicle system can be: a smaller version of the algorithm (remote detector, e.g., 521 shown in FIG. 2) stored and/or executed by the remote computing system (e.g., 520), the first several layers of the remote computing system's algorithm, precursor algorithms to the remote computing system's algorithms, a different algorithm (e.g., different detector, using a different model) from that of the remote algorithm(e.g., remote detector) for the same event or feature, or be otherwise related to the remote computing system's algorithms. Each local algorithm preferably has a remote algorithm counterpart, but the onboard system can alternatively have more or different algorithms, as compared to the remote computing system.)


Sathyanarayana teaches to apply at least one of analysis algorithm function to characterize the event based on sensor data, but does not explicitly disclose to perform at least one of an extrapolation function and an interpolation function to analyze the event. 

	However, Zong teaches to perform at least one of an extrapolation function and an interpolation function to analyze the event. ([Par. 0006], “the time stamp of the wheel speed signal is an event-based sampling, which is essentially different from the traditional time-based sampling: the sampling period is not fixed; this brings a series of problems for further spectrum analysis, such as the inability to use the classical time-based sampling. Therefore, a suitable interpolation algorithm needs to be used to convert the event-based sampling into time-based uniform sampling.”; [Par. 0016], “the ring gear wheel speed frequency signal with the production error eliminated is event based sampling. There is an essential difference in time sampling, that is, the sampling period is not fixed, which brings a series of problems for further spectrum analysis. For example, classical discrete signal analysis methods cannot be used for filtering and discrete Fourier transform. Therefore, an interpolation algorithm is required. Convert the event-based sampling to time-based uniform sampling; after the interpolation operation is completed, the non-uniformly sampled round-speed sampling data is uniformly sampled”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Sathyanarayana to incorporate the teaching of Zong. The modification “the basic idea of the interpolation algorithm is as follows: on the premise of the kernel function, with each time-based interpolation point as the center, the weighted average of the surrounding points is used as the interpolation result, so as to avoid the influence of the sensitivity of linear interpolation on noise;”(Zong, [Par. 104]). Therefore, it allows a more accurate result of the event analysis.).

Regarding to claim 10, the combination of Sathyanarayana and Zong teaches the system of claim 9.
Sathyanarayana further teaches wherein the first and second anomalous vehicle-related data comprise anomalous data values relative to first and second thresholds, respectively. ([Par. 0055], “variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data)” wherein the first set of sensor data is based on operating threshold such as a threshold deceleration value, and the additional sensor data is based on detecting of an object within a threshold radius of the host vehicle.

Regarding to claim 11, the combination of Sathyanarayana and Zong teaches the system of claim 10.
Sathyanarayana further teaches wherein the first and second thresholds characterize preferred vehicle operating limits or conditions. ([Par. 0055], “variations, detecting the vehicle event can include detecting the onset of a vehicle event (e.g., the onset of a hard braking event based on a deceleration signal exceeding a threshold deceleration value), which can be used to trigger further (e.g., subsequent, simultaneous additional, etc.) vehicle sensor data collection (e.g., activation of high resolution rangefinders based on detection of an object within a threshold radius of the host vehicle using image data)” wherein the operating threshold such as a threshold deceleration value is preferred to vehicle operating limit, and the threshold such as a radius threshold is preferred to a condition.)

Regarding to claim 12, the combination of Sathyanarayana and Zong teaches the system of claim 9.
Sathyanarayana further teaches wherein the instructions that when executed cause the processor to attempt to correlate the first and second anomalous vehicle-related data, comprise instructions to base the attempted correlation on one of a scenario pattern specified by the entity performing the at least one of the analysis algorithm function or relational information pre-programmed in the pre-filtering circuit. ([Par. 0024], “variations, the onboard vehicle system (e.g., 510, shown in FIG. 2) stores a set of analysis algorithms (models, detectors, on-board detectors, e.g., 511). Each analysis algorithm functions to detect a vehicle event from the sensor data, such as the synchronized interior image data and exterior image data of the vehicle (e.g., 501, shown in FIG. 2). Different analysis algorithms preferably detect different vehicle events, but multiple analysis algorithms can detect the same event, an analysis algorithm can detect multiple events, or have any suitable relationship with the remainder of the analysis algorithms. In some variations, analysis algorithms (detectors) include image processing algorithms (e.g., down sampling algorithms, etc.), image analysis algorithms (e.g., object detectors, feature detectors, pose detectors, object trackers, etc.), event detectors (e.g., near-collision detectors, collision detectors, distraction detectors, tailgating detectors, etc.), alert generators (e.g., that generate a set of alerts for a given event based on driving context, etc.), or any other suitable set of analysis algorithms. In a specific example, the near-collision detector can execute the method disclosed in U.S. application Ser. No. 15/705/043 filed 14 Sep. 2017, incorporated herein in its entirety; however, near-collision events can be otherwise determined. Each of the analysis algorithms(detectors) can have a prioritization, wherein higher-prioritized algorithms can be preferentially executed and/or lower-prioritized algorithms can be preferentially shut down based on operation parameters (e.g., thermal parameters, computational availability, etc.). The prioritization can be predetermined, dynamically determined based on driving context (and/or detected vehicle events), specified by the remote computing system, or otherwise determined. Alternatively, the analysis algorithms (detectors) can be unprioritized.” This is interpreted as the algorithm for correlating an event the an onboard computer is specified by the remote computing system.)

Zong teaches an interpolation function could be used as an analysis algorithm function to characterize an event based on sensor data as described in claim 9 above.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Lowe et al (Publication No. US 20200294385 A1; hereafter Lowe).
Regarding to claim 16, Sathyanarayana teaches the vehicle of claim 14.
Sathyanarayana teaches to collect sensor data associated with a triggered event from the host vehicle as described in claim 14 above, but does not explicitly disclose wherein the communications circuit receives vehicle-to- everything communications from at least one of a roadside unit and a neighboring vehicle from which at least a portion of the vehicle-related data and the additional vehicle-related data originates.

However, Lowe teaches wherein the communications circuit receives vehicle-to- everything communications from at least one of a roadside unit and a neighboring vehicle from which at least a portion of the vehicle-related data and the additional vehicle-related data originates. ([Par. 0080 – 0081], “In some embodiments, the probe data can be obtained from recalling data or other information from a memory device included as a part of the vehicle electronics 20, such as the memory 34 of the onboard computer 30 or the memory of the BCM 24. Additionally or alternatively, the vehicle can use onboard vehicle sensors (e.g., onboard vehicle sensors 42-48) to capture onboard sensor data, which can be included as at least part of the probe data. In some embodiments, the vehicle can use short-range wireless communication (SRWC)circuitry to communicate with one or more nearby vehicles or other wireless devices to collect probe data. For example, in one embodiment, the vehicle can carry out vehicle-to-vehicle (V2V) communications with other nearby vehicles or other devices so as to obtain probe data from these other vehicles or devices. This probe data from the other vehicles can include onboard vehicle sensor data that is collected by the other nearby vehicles, and/or may include sensor data (or other data) from one or more edge computing systems (e.g., roadside units and/or associated sensors). The method300 then continues to step 330.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Sathyanarayana to incorporate the teaching of Lowe. The modification would have been obvious because by receiving relevant sensor data associated with the triggered event from entities other than the host vehicle, it allows to check if the data collected from the host vehicle is accurate. From that, the event analysis result would be significantly more reliable.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668